Title: II. Motion on Nonexportation and Defense, 30 September 1774
From: Adams, John,Continental Congress
To: 


      
       
        30 September 1774
       
      
      Resolved That the Province of the Massachusetts Bay, and the Town of Boston are now nobly Suffering and Struggling in the common Cause of American Freedom and therefore that it is the indispensible Duty of all the Colonies, to Support them by every necessary Means, and to the last Extremity.
      Resolved That Should Whereas Hostilities have been already been commenced against the Province of Massachusetts Bay and through them against all the Colonies, and whereas this congress have already advised the People of that Province by no Means to submit to the late Act of Parliament for altering their Government.
      resolved that in Case Hostilities should be further pursued against that Province, and Submission be attempted to be compelled by Force of Arms, that as soon as Intelligence of this shall be communicated to the several Colonies, they ought immediately to cease all Exportations of Goods Wares and Merchandice, to Great Britain, Ireland and the West Indies.
      Resolved, That, in Case any Person or Persons, Should be arrested, in the Massachusetts Bay, or any other Colony, by General Gage or any other Person, in order to be sent to Great Britain on Pretence of Accusation to be there tryed for any Crime whatsoever, commited in America, under Pretence of Authority of the Statute of Henry the Eighth or that of the present Reign, that this ought to be considered as a Declaration of War and a Commencement of Hostilities against all the Colonies and that Reprisals ought to be made in all the Colonies, and held as Hostages for the Security of the Person or Persons so arrested and all Exportations of Merchandice, to Great Britain Ireland and the West Indies ought immediately to cease.
      
       Resolved That Whereas the Debts and Taxes, the Luxury and Venality prevalent in Great Britain prove too clearly that Americans have can have little well grounded Hope of Defence, Protection or security from any Thing lout their own Wisdom and Valour, Frugality and Industry, in Times to come.
      
      
       Resolved that it be recommended to all the Colonies, to establish by Provincial Laws, where it can be done, a regular well furnished, and disciplined Militia, and where it cannot he done by Law, by voluntary Association, and private Agreements.
      
      
       Resolved that it be recommended to all the Colonies, to encourage Arts Manufactures and Agriculture, by all Means in their Power, and for this End to establish in each Colony a distinct Society, for,
      
     